Exhibit 12 ArvinMeritor, Inc.Computation of Ratio of Earnings to Fixed ChargesNine Months Ended June 30, 2010 Earnings Available for Fixed Charges (A): Pre-tax income from continuing operations $ 62 Less: Equity in earnings of affiliates, net of dividends (25 ) 37 Add: fixed charges included in earnings: Interest expense 89 Interest element of rentals 8 Total 97 Total earnings available for fixed charges: $ 134 Fixed Charges (B): Fixed charges included in earnings $ 97 Capitalized interest — Total fixed charges $ 97 Ratio of Earnings to Fixed Charges 1.38 (A) “Earnings” are defined as pre-tax income from continuing operations, adjusted for undistributed earnings of less than majority owned subsidiaries and fixed charges excluding capitalized interest. (B) “Fixed charges” are defined as interest on borrowings (whether expensed or capitalized), the portion of rental expense applicable to interest, and amortization of debt issuance costs.
